102 F.3d 465
10 Fla. L. Weekly Fed. C 620
Susan W. TURQUITT, as administratrix of the estate ofPhillip Edward Turquitt, deceased, Plaintiff,Isom E. Turquitt, Intervenor-Plaintiff-Appellee,v.JEFFERSON COUNTY, ALABAMA, Defendant-Appellant,Melvin Bailey, Sheriff of Jefferson County, Alabama,individually and in his official capacity, Jim McCreless,Chief Jailer of Jefferson County, Alabama, individually andin his official capacity, Defendant.
No. 96-6333.
United States Court of Appeals,Eleventh Circuit.
Dec. 12, 1996.

Jeffrey M. Sewell, Charles S. Wagner, Birmingham, AL, for Defendant-Appellant.
James W. Webb, Kendrick E. Webb, Bart Harmon, Webb & Eley, P.C., Montgomery, AL, for Amicus.
Wendy Brooks Crew, Baddley & Crew, Terry McElheny, Birmingham, AL, for Intervenor-Plaintiff-Appellee.
Before HATCHETT, Chief Judge, and TJOFLAT, KRAVITCH, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the appellant's Suggestion of Hearing En Banc and a majority of the judges in this court in active service having voted in favor thereof,


2
IT IS ORDERED that the above cause shall be heard by this court sitting en banc.